Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 7, 2016

                                      No. 04-15-00663-CV

                                      Theresa Fay JERRY,
                                           Appellant

                                                v.

DEUTSCHE BANK NATIONAL TRUST COMPANY and Robert Valdespino as Trustee, Et
                              al.,
                           Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-05864
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       We order appellee Deutsche Bank National Trust Company to file a response to
appellant’s motion by April 22, 2016. The clerk of this court shall send a copy of the appellant’s
“Complaint to the Appellate Court Concerning Certificate of Service” to appellees.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court